Case 9:18-cv-81458-RLR Document 10 Entered on FLSD Docket 12/10/2018 Page 1 of 1



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                              CASE NO. 9:18-cv-81458-ROSENBERG/REINHART

VINCENT PAPA, individually an on
behalf of all others similarly situated,

     Plaintiff,

v.

AMERICAN AUTO TRANSPORT,
LLC, a Florida Limited Liability
Company,

   Defendant.
 ____________________________/

                                        ORDER CLOSING CASE

          This cause is before the Court on Plaintiff’s Notice of Dismissal Without Prejudice at docket

entry 9. In light of the fact that this case has been dismissed, it is ORDERED AND ADJUDGED:

                1. All pending motions are DENIED AS MOOT, all hearings are CANCELLED, and

                     all deadlines are TERMINATED.

                2. The Clerk of the Court is instructed to CLOSE THIS CASE.

          DONE and ORDERED in Chambers, West Palm Beach, Florida, this 10th day of

December, 2018.


                                                      _______________________________
                                                      ROBIN L. ROSENBERG
                                                      UNITED STATES DISTRICT JUDGE
Copies furnished to Counsel of Record
